Title: To James Madison from Rufus King, 6 January 1788
From: King, Rufus
To: Madison, James


Dr. Sir
Sunday 6. Jan. 88
I send you a copy of the confederation between the New England Colonies, together with a few Extracts from the Journals of the Commissioners. As I hope to leave Town on Tuesday for Boston, I pray you to return me these papers Sometime Tomorrow. You are sensible that information from the southern States relative to the proposed Constitution will be of importance to us at Boston while engaged on that subject. This remark will apologize for the request which I take the liberty of making, that you wd. have the Goodness to inform me by Post of any thing interesting on that Subject, which you may obtain during my Absince, on [the other hand I will inform you of our hopes and fears. With great esteem]
